Citation Nr: 1525368	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-10 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently rated at 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently rated at 10 percent disabling.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1944 to March 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Since the time of the decision on appeal, original jurisdiction has been transferred to the RO in Waco, Texas.

This case was previously before the Board in December 2014 and was remanded in order to provide the Veteran with an adequate VA examination, specifically to include identification of the Veteran's range of motion in his knees and the degree at which pain begins.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's degenerative joint disease of the right knee has been manifested by limited range of motion, severe pain throughout all motion, tenderness to palpitation, inability to walk more than 30 feet, weakness, fatigability, instability of station, disturbance of locomotion, and interference with standing; ligament laxity, instability, and subluxation/dislocation have not been shown.

2.  For the entire appeals period, the Veteran's degenerative joint disease of the left knee has been manifested by limited range of motion, severe pain throughout all motion, tenderness to palpitation, inability to walk more than 30 feet, weakness, fatigability, instability of station, disturbance of locomotion, and interference with standing; ligament laxity, instability, and subluxation/dislocation have not been shown.

3.  The Veteran's service-connected disabilities prevent him from obtaining or maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A rating of 30 percent, but no more, is warranted for degenerative joint disease of the right knee.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5260 (2014).

2.  A rating of 30 percent, but no more, is warranted for degenerative joint disease of the left knee.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5260 (2014).

3.  The criteria for the assignment of TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Knee Conditions

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.

For a veteran to receive compensation for a service connected disease or injury, the symptoms the Veteran is experiencing must be closely identifiable with established disability categories.  See 38 C.F.R. §§ 4.1, 4.10 (2014).  More severe and disabling conditions receive a higher disability rating and thus more compensation.  It is not expected that every disease or disabling condition will show all the findings specified in the rating schedule and fit all the criteria.  However, the disease or disabling condition must sufficiently match the characteristics listed in the rating schedule, and the rating assigned must coordinate with the actual functional impairment.  See 38 C.F.R. § 4.21 (2014).
 
Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Moreover, the evaluation of the same disability or manifestations under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).

The Veteran currently receives a 10 percent rating for each knee under Diagnostic Code 5010.  As directed by Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003, which further directs that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

The Veteran has been provided three VA examinations (February 2010, April 2010, and March 2015) relevant to his knee claims.  At all three examinations, the Veteran complained of severe pain in both knees, limited motion, stiffness, weakness, incoordination, locking, crepitus, and a feeling of giving way.  He also consistently reported being unable to stand for more than a few minutes at a time, or walk more than a few yards.  Clinical testing revealed no evidence of joint instability or subluxation.  But see March 2015 VA examination (Veteran was in too much pain to perform joint stability testing).  During the March 2015 examination, the Veteran was noted to have reduced muscle strength in both knees.  Range of motion has been limited to, at most, 90 degrees in the right knee and 85 degrees in the left knee following repetitive motion.  See February 2010 VA examination.  However, the Veteran was documented to have extreme pain throughout the entire range of motion during the March 2015 VA examination.  As to effect on occupational duties, examiners have noted that the Veteran has decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness, fatigue, decreased strength.  He is also unable to stand for more than a few minutes at a time or walk more than a few yards.  The Veteran's knee conditions were also noted to have a moderate to severe effect on daily activities.  The Veteran has required the use of a cane during the entire period on appeal, and was documented as using a walker in July 2014.  See March 2015 VA examination.  

The Board notes that it was well-documented that the Veteran was in severe pain during the entirety of the March 2015 VA examination.  Notably, the examiner stated that the Veteran was "in severe pain with any movement and even with moderate palpitation (pressure) of the entire aspect of both knees."  Furthermore, the examiner noted that the Veteran had major difficulty with ambulation due to the pain in his knees.

The Veteran's private and VA medical treatment records show that he has consistently reported severe pain and crepitus, and experiences severe tenderness in his knees.  Spine Abilene record dated April 29, 2009; Spine Abilene record dated March 6, 2009; Dr. E.B. record dated May 7, 2009.  He also received injections in both knees to treat the pain, but without relief.  Spine Abilene record dated April 29, 2009.  The Veteran also has a documented history of falling due to his knee giving way.  VA treatment record dated December 4, 2012.  Joint stability testing from the Veteran's private doctor revealed good stability, as well as a negative Lachman's sign.  Spine Abilene record dated March 6, 2009.

Based on the above, the Board finds that a disability rating of 30 percent is warranted for each knee for limitation of flexion.  As discussed above, the Veteran is currently rated under Diagnostic Code 5010 which directs that his disability be rated on the basis of limitation of motion.  During the entire appeal period, the Veteran has consistently reported pain in his knees that was so severe that he could not walk more than a few yards or stand for a few minutes at a time.  The March 2015 VA examiner noted that the Veteran had major difficulty with ambulation, even with the use of a cane, and that he was in too much pain to complete some parts of the physical examination.  Thus, when taking into account the additional functional loss due to pain, and when resolving reasonable doubt in favor of the Veteran, the Board finds that symptomatology of his right and left knee disabilities may be viewed as functional loss equating to limitation of flexion to 15 degrees.  See C.F.R. § 3.102, 4.3, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 207.  Where flexion of the knee is limited to 15 degrees a disability rating of 30 percent is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Thus, the Board finds that a 30 percent rating is warranted for each knee.  This is the maximum rating available for this diagnostic code.

The Board has also considered whether the Veteran would be entitled to a higher or separate disability rating under any other diagnostic code relevant to the knee disabilities (5257-5263).  However, the Board finds that the other diagnostic codes are not applicable in this case.  There is no indication that the Veteran experiences limitation of extension, subluxation or lateral instability, impairment of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  Rather, the symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain, tenderness, and limitation of motion, are explicitly listed in the rating criteria.  Mauerhan, 16 Vet. App. at 443.  Accordingly, the Board finds that the rating schedule is adequate and referral for extraschedular consideration is not warranted.

II.  Entitlement to TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As a result of this Board decision, the Veteran is service-connected for degenerative joint disease of the right knee, currently rated at 30 percent, and degenerative joint disease of the left knee, currently rated at 30 percent.  The separate 30 percent evaluations for the knee conditions combine to 60 percent when considering the bilateral factor.  See 38 C.F.R. §§ 4.25 and 4.26 (collectively indicating that 30 percent combined with 30 percent is 51 percent, but when the 10% bilateral factor of 5.1 percent is added to the 51 percent, this totals 56.1 percent, which is then rounded up to 60 percent).  Accordingly, the Veteran satisfies the schedular criteria under 38 C.F.R. § 4.16(a), and the remaining question is whether his service-connected disabilities preclude gainful employment.  In making such a determination, consideration may be given to his level of education, special training, and previous work experience, but not to age or any impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2014).

Here, the Veteran has continuously reported that he was unable to work due to his knee disabilities.  Notably, the Veteran reported during his February 2010 VA examination that he had to quit his job as a mechanic due to an inability to stand for more than a few minutes.  The Veteran's inability to stand for any length of time was noted to be due to his knee conditions.  Since then, the Veteran has continued to indicate that his bilateral knee conditions render him unable to maintain employment.  See April 2010 VA examination (noting that the Veteran is unemployable due to diagnoses that interfere with his ability to work, including bilateral knee condition); March 2015 VA examination (noting that the Veteran could not accept any job that requires any walking, use of stairs, or kneeling).  

The Veteran reported on his TDIU application that he had attended only three years of high school, and his only other education is as an automobile mechanic.  He was last employed in 2005 after being self-employed an automobile mechanic.

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The Veteran has very little formal education, and has not received any other education or training beyond his prior work experience.  As to his prior work experience, the Board finds it notable that it consisted entirely of being an automobile mechanic, a profession for which the Veteran is physically unsuited due to his knee conditions.

Given the Veteran's lack of education and special training, and the impact of his service-connected disabilities, the Board finds the likelihood of him finding substantially gainful employment is low.  To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
 
Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that his service-connected disabilities prevent him from securing gainful employment.  Accordingly, entitlement to TDIU is warranted.  38 C.F.R. §§ 3.341(a), 4.16, 4.18, 4.19.

III.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in September 2010 is of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with VA examinations in February 2010, April 2010, and March 2015.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.




ORDER

Entitlement to a 30 percent rating for degenerative joint disease of the right knee is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a 30 percent rating for degenerative joint disease of the left knee is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a total disability evaluation based upon individual unemployability is granted, subject to the laws and regulations governing the award of monetary benefits.





______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


